724 S.E.2d 538 (2012)
STATE
v.
Charles D. DICKERSON.
No. 273P10-2.
Supreme Court of North Carolina.
April 12, 2012.
Kathleen N. Bolton, Assistant Attorney General, for State of N.C.
Charles Dickerson, Lumberton, for Dickerson, Charles D.
C. Colon Willoughby, Jr., District Attorney, for State of N.C.
*539 The following order has been entered on the motion filed on the 8th of February 2012 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 12th of April 2012."